Judgment, Supreme Court, New York County (Renee A. White, J.), rendered April 26, 2011, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him to a term of 1 to 3 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. Defendant’s arrest, which led to the recovery of a gravity knife in his possession, was supported by probable cause (see People v McRay, 51 NY2d 594, 602-604 [1980]). Defendant was arrested based on an experienced officer’s observation of a transaction in which defendant gave money to another individual in exchange for a small plastic bag containing a brown substance that the officer believed to be marijuana. We reject defendant’s assertion that the officer was insufficiently experienced to recognize, as a drug transaction, the events he observed. Moreover, as in People v Graham (211 AD2d 55, 60 [1995], lv denied 86 NY2d 795 [1995]), even without police training, “any person observing de*579fendant . . . using good common sense” would have concluded that he had purchased drugs.
We perceive no basis for reducing the sentence. Concur— Tom, J.E, Acosta, Renwick, DeGrasse and Richter, JJ.